Steele Hays, Justice, dissenting. I disagree with the result reached in this case, as I believe our statutes intend that all persons committed to the State Hospital should bear a reasonable portion of the cost of such maintenance, above the needs of their own dependents, if they have the means of doing so. I can find no basis in Act 433 to support the conclusion reached by the majority that Section 2 Chapter 3 of Act 433 (Ark. Stat. Ann. § 59-402) (Repl. 1971) was intended to apply only to patients committed by civil proceedings and not to those committed as a result of criminal proceedings. The plain wording of the statute (§ 59-402) is to the contrary: . . . [I]f any patient admitted to the State Hospital be found ... to possess an estate, over and above all indebtedness more than sufficient for the support of his or her dependents . . . (Emphasis supplied.) such patient shall pay an amount of maintenance as fixed by the State Hospital Board. That language should not be construed to mean less than it says by interpreting it as applying only to civil commitments. Any doubts as to the intent of § 59-402 to apply, as it says, to all patients, must be dispelled when it is recognized that this Section is not a new provision of Act 433, but is a verbatim reiteration of Section 2 of Act 241 of 1943 which, like Act 433, was a comprehensive revision of laws affecting the State Hospital and was clearly intended to apply to persons committed under criminal proceedings. (See Section 13). This same provision (§ 59-402) can be found in almost identical form in Section 9412 of Crawford ¿r Moses Digest (Act of April 13, 1893) and even in similar form as early as Act of April 19, 1873 (Section 4555, Chap. 99, Mansfield’s Digest). The case should be reversed and remanded with instructions to the trial court to fix an amount of maintenance charges in accordance with provisions of Act 433. Adkisson, C.J., and Hickman, J., join in this dissent.